Citation Nr: 1425773	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GI disorder or GERD).

3.  Entitlement to service connection for a heart disorder (also claimed as hypoperfusion).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a closed head injury.

6.  Entitlement to service connection for hepatitis.

7.  Entitlement to service connection for syncope (also claimed as fainting).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to August 2002, and from February 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was previously remanded twice and is now appropriately before the Board.  

In December 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at an RO Hearing.  A transcript of the hearing is associated with the claims folder.

In addition to the issues mentioned on the title page, the Veteran filed a claim for entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxious mood.  The RO in Washington, D.C. granted this claim effective April 17, 2007.  Because the Veteran did not file a disagreement with the RO's decision on this issue, it is not before the Board.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).  While the VBMS does not contain any files, the Virtual VA contains duplicative documents that are already associated with the paper claims file, with the exception of an Appellate Brief dated May 2014, and filed by the Veteran's representative.


FINDINGS OF FACT

1. The Veteran does not have a lower back disability, a head injury, hepatitis, or bilateral hearing loss.

2. The Veteran's GERD, heart disorder, hypertension, syncope, or tinnitus were not manifested during the Veteran's active duty service, and there is no evidence that the heart disorder or hypertension were manifested to a compensable degree within one year of discharge, and the disabilities are not otherwise related to such service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower back disability, a head injury, hepatitis, or bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2013).

2. The criteria for service connection for a GI disorder, heart disorder, hypertension, syncope, or tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial agency of original (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, April and June 2007 letters, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered, as have various statements submitted by the Veteran and his girlfriend.  The Veteran was also provided VA examinations and opinions in November 2010, addressing the claims adjudicated herein, that are adequate to address the claims.  In this regard, the clinicians who conducted these examinations and completed these opinions considered all of the pertinent evidence of record, as well as the statements of the Veteran, and rendered definitive opinions based on consideration of this evidence and the statements of the Veteran.  Therefore, the Board finds that these examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As noted in the Introduction, the Board remanded the case to the AOJ most recently in July 2010 for additional development, to include arranging the Veteran to undergo various VA examinations.  In accordance with the Board's directives, the Veteran was provided opportunities to identify any additional records and the Veteran was afforded multiple VA examinations.  Therefore, the Board finds that the AOJ has substantially complied with the July 2010 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the VLJ noted the issues on appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of the claims adjudicated herein.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lower Back Disorder, Residuals of a Closed Head Injury, Hepatitis, and Bilateral Hearing Loss

Lower Back Disorder
With regard to the lower back disorder claim, the Veteran contends that while he was deployed overseas, he rode in a Humvee with a turret every day, which he believes, coupled with other things, caused his back problems.  See December 2009 Hearing Transcript, p. 4.
  
The Veteran's STRs are silent as to any complaints, treatment, or diagnosis for a lower back disability.  A February 2003 pre-deployment health assessment noted the Veteran's health to be "very good."  The Veteran did not report any concerns about his health.  

During a June 2004 medical examination, the Veteran's spine was shown as normal.  Furthermore, in a report of medical history in June 2004, he denied any recurrent back pain or any other back problems.  

In a post-deployment health assessment dated September 2004, the Veteran again denied back pain or muscle aches.  Moreover, during the hearing, the Veteran admitted that while in service, he did not get any treatment for any kind of back problem.  See December 2009 Hearing Transcript, p. 4. 

During a June 2007 Persian Gulf Protocol Exam, the Veteran denied any gout, arthritis, or joint pain.  No abnormalities were noted with regard to the Veteran's spine.  

A November 2010 VA spine examination showed that the Veteran had normal posture, head position, and gait.  There were no objective abnormalities such as spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  No objective evidence of pain following repetitive motion, or no additional limitations after three repetitions of range of motion were noted.  The examination revealed that the Veteran had normal spine, and that there was no objective evidence of spine pathology.

In light of the evidence above, the Board finds that service connection for a lower back disability is not warranted because the Veteran does not have a lower back disability.  Therefore, because he does not have a low back disability, he does not fulfill the first Shedden element and, as such, his claim must fail.


Residuals of a Closed Head Injury
With regard to the head injury claim, the Veteran contends that he suffers from dizziness and blackouts due to having a head injury as a result of IED's blasting around him while in service.  See December 2009 Hearing Transcript, pp. 31-32.

The Veteran's STRs are silent as to any complaints, treatment, or diagnosis for residuals of a head injury.  In the June 2004 report of medical history, he denied headaches, head injury, memory loss, concussion, or unconsciousness.  The medical examination did not reveal any head injuries either.  In the September 2004 post-deployment health assessment, he denied headaches, dizziness, fainting, and light headedness. 

During the June 2007 Persian Gulf Protocol exam, he denied headaches and recent loss of consciousness.  
 
During the November 2010 VA spine examination, the examiner stated that although during service the Veteran reported as having been around multiple IED explosions, he denied any history suggestive of traumatic brain injury or closed head injury.  The Veteran also denied loss of consciousness or alteration of consciousness.  There was no dazed feeling or confusion, or no amnesia before or after the IED explosions.  The Veteran's neuroexam was non-focal.  

Also, during his hearing, the Veteran noted that he was not treated for any type of head injury or residuals thereof during service.  See Hearing Transcript, p. 33.  He also denied fainting in service.  Id. at 34.

In light of this evidence, the Board finds that service connection for residuals of a head injury is not warranted because the Veteran does not currently have this disability.  Nothing in the record shows that the Veteran injured his head during service or is diagnosed with any residuals of a head injury.  Therefore, the first Shedden element is not satisfied, and the claim must fail.        


Hepatitis
With regard to his hepatitis claim, the Veteran asserts that he has been diagnosed with hepatitis C in or around 2006.  He says that he has been exposed to blood when a six year old Iraqi girl was killed and he had to "take out what was left of her."  He also noted that he did not get any tattoos, have high risk sexual activity, use any toothbrushes or razor blades that his fellow soldiers had used, have any acupuncture, work in the healthcare environment after service, have any exposure to any blood borne pathogens after service, or have any intravenous drug use.  See December 2009 Hearing Transcript, pp. 38-40.

There is nothing in the Veteran's STRs that show that he was ever diagnosed with hepatitis during service.  His pre and post-deployment health assessments do not show anything with regard to Veteran's having hepatitis.  The June 2007 Persian Gulf Protocol exam showed negative hepatitis test results. 

During a November 2010 VA hepatitis examination, the Veteran's hepatitis results were shown as negative.  The examiner diagnosed the Veteran with normal liver, and there was no objective evidence of claimed hepatitis.  The examiner stated that the positive results of Hepatitis A and B antibodies noted in the test section of the examination indicated that the Veteran had either been vaccinated against these two diseases or that he had the active infections in the past and has since recovered with no residual other than protective antibodies.  The examiner further noted that the two positive results did not indicate active hepatitis, and that fatty infiltration of the liver was an x-ray finding, without associated disability.  The examiner did not provide any nexus opinion because there was no diagnosis of hepatitis.  

The Board concludes that because the Veteran does not currently have hepatitis, the claim for service connection must be denied because the first element of a service connection claim, which is the existence of a current disability, is missing.  The Board further notes that although the Veteran may have been diagnosed with hepatitis C in or around 2006 as he claims, he filed his claim in April 2007, and there is no evidence that he had hepatitis during the time his claim was pending.  As a result, service connection for hepatitis is not warranted because no such disability existed during the pendency of the claim.

Bilateral Hearing Loss
Finally, with regard to his bilateral hearing loss claim, the Veteran claims that he is "hard of hearing," due to IEDs going off, his use of an M-16 weapon, and grenade launchers in service.  During the hearing, he noted that his girlfriend usually "gets after [him]" because he turns the TV up.  He also added that sometimes he cannot hear what people say.  See December 2009 Hearing Transcript, pp. 47-52.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The February 2003 pre-deployment health assessment did not reveal any hearing problems.  In his June 2004 report of medical history, the Veteran denied having any ear trouble or hearing loss, and the report of medical examination showed normal ears.  

A November 2010 VA hearing loss examination showed the following puretone threshold results for the Veteran's ears in decibels (dB):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Left Ear
5 dB
5 dB
5 dB
10 dB
20 dB
10 dB
Right Ear
5 dB
5 dB
5 dB
5 dB
10 dB
6.25 dB

The Maryland CNC word list speech recognition for the left ear was 96 percent for the left ear, and 100 percent for the right ear. 

The examiner noted that the otoscopic inspection was unremarkable for both ears.  He further noted that consistent with pure tone results, contralateral acoustic reflexes were present, and that speech recognition thresholds were in good agreement and consistent with pure tone averages.  Word recognition abilities were noted as excellent, and overall response reliability was good.  The Veteran's hearing was within normal limits.

In light of the evidence above, the Board concludes that the Veteran does not have bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 because he does not have a threshold of 40 dB or more under 500, 1000, 2000, 3000, or 4000 Hz, or he does not have 26 dB in at least three of the said frequencies, or his speech recognition score is not less than 94 percent.  As a result, because the Veteran does not have bilateral hearing loss disability as defined by VA regulations, he fails to fulfill the first requirement under Shedden, and thus, service connection may not be granted for bilateral hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).

In rendering its decisions on the issues of entitlement to service connection for lower back disorder, residuals of a closed head injury, hepatitis, and bilateral hearing loss, the Board also took into account the Veteran's and his girlfriend's lay statements.  Although the Board acknowledges that the Veteran and his girlfriend are competent to provide testimony concerning factual matters of which they have firsthand knowledge, Barr v. Nicholson, 21 Vet. App. 303 (2007), and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation,  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran and his girlfriend, as lay persons, are not competent to offer a diagnosis of a low back disability, closed head injury, hepatitis, or hearing loss, as they do not possess the requisite specialized knowledge.  In this regard, such diagnoses require the administration and interpretation of specialized test results, to include diagnostic imaging studies and pathology reports.  Therefore, as such is a complex medical question, the Veteran or his girlfriend is not competent to provide such diagnoses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Board finds that, at no time during the pendency of the appeal, i.e., since he filed his claims in April 2007, or immediately prior to such date, does the Veteran have a current diagnosis of low back disability, residuals of a closed head injury, hepatitis, or bilateral hearing loss.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, because the record fails to reflect a current diagnosis for a low back disability, residuals of a closed head injury, hepatitis, or bilateral hearing loss at any time during the pendency of the appeal, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.      

B. GI Disorder, Heart Disease, Hypertension, Syncope, and Tinnitus

GI Disorder
The Veteran contends that within a couple of months after service, he started having GI problems due to the presence of sand flies in service.  See December 2009 Hearing Transcript, pp. 13-19. 
The Veteran's STRs do not show any complaints, diagnosis, or treatment for any GI problems.  The February 2003 pre-deployment assessment and the June 2004 medical examination did not show any abnormalities.  On the contrary, the June 2004 examination showed normal abdomen and viscera.  In his report of medical history, the Veteran also denied having any stomach, liver, or intestinal trouble, to include ulcer.  The September 2004 post-deployment health assessment showed no signs or complaints of frequent indigestion or diarrhea.  
A March 2007 outpatient treatment note from Gainesville VAMC shows that the Veteran was being treated for GERD with Ranitidine.
During a June 2007 Persian Gulf Protocol Exam, the Veteran denied having any GI symptoms while in service.  He also denied having any heartburn/reflux, abdominal pain, jaundice, constipation, or diarrhea.
A November 2010 VA esophagus and hiatal hernia examination diagnosed the Veteran with GERD.  According to the examiner, the Veteran reported the onset for GERD in 2003, while he was still in service.  Upon examination of the Veteran, the examiner concluded that the Veteran's GERD was less likely as not due to or had its onset in service.  As rationale, the examiner opined that there was no objective evidence of complaint regarding GERD or treatment for GERD in service or within 18 months of release from active service.  Furthermore, the Veteran had no signs or symptoms of leishmaniasis.  Based on medical literature review, medical record review, and clinical experience, the examiner concluded that he was unable to find any medical literature associating the indigestion of sand flies with development of GERD.   
In light of the evidence above, the Board concludes that the Veteran's GERD is not as likely as not related to his service.  In reaching this conclusion, the Board gives more weight to the medical evidence and the opinion of the November 2010 examiner because the examiner looked at the Veteran's history, interviewed the Veteran, and conducted a physical examination.  On the other hand, while the Board acknowledges the Veteran's statement that his GERD began in 2003, the Board does not find the Veteran credible because the Veteran denied having any GI symptoms during service, or at post-deployment, thereby contradicting himself.  Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking Veteran's GERD to service.  Therefore, the claim must fail.
Heart Disease, Hypertension, and Syncope
With regard to the claims for a heart disease, hypertension, and syncope, the Veteran contends that within about eight months after he left service, he started having issues with his heart, such that his heart would flutter and "it would speed up," and that his chest would hurt.  He also indicated that he was diagnosed with hypertension by his private doctor, and was taking Atenolol, although he did not know when he was diagnosed with hypertension.  He added that he is experiencing dizziness and lightheadedness.  See December 2009 Hearing Transcript, pp. 23-29; 43-44.      
The Veteran's STRs are silent with regard to a complaint, treatment, or diagnosis of a heart problem, hypertension, and syncope during service.  He described his health as being "very good" during the February 2003 pre-deployment health assessment.  The June 2004 examination showed normal heart, and the Veteran denied pain or pressure in chest, palpitation, pounding heart, or any other heart trouble.  He also denied high or low blood sugar, high or low blood pressure, or a period of unconsciousness or concussion, adding that he was "currently in good health."  During the September 2004 post-deployment health assessment, he specifically denied chest pain or pressure, dizziness, fainting, or light headedness.  
A March 2007 Gainesville VAMC outpatient note revealed that the Veteran had moderate diastolic dysfunction on an echocardiogram, but it did not provide an etiological opinion.  During the same outpatient note, his blood pressure (BP) was 150/86.  The Veteran was also diagnosed with syncope.    
During the June 2007 Persian Gulf Protocol exam, the Veteran denied any palpitation, orthopnea, or other problems with his heart.  Physical examination showed no murmurs, rubs, or gallops auscultated.  His BP was recorded as 132/74.  The examiner diagnosed the Veteran with presyncopal episodes.      
During a November 2010 VA examination, the examiner reported that the Veteran's condition was unusual "in that he is borderline hypertensive at baseline despite his young age and there is evidence of diastolic dysfunction reported on his echocardiogram which supports the presence of [persistent] hypertension."  Upon physical examination, his BP was noted as 140/92.  The examiner did not find evidence of congestive heart failure or pulmonary hypertension.  There were also no abnormal breath sounds.  The examiner diagnosed the Veteran with diastolic dysfunction, hypertension, and vasodepressor syncope.  She also stated, however, that with regard to the issue of syncope, a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  She added that vasodepressor syncope was not a primary cardiac condition.  
After conducting a medical literature and medical record review, and based on clinical experience, the examiner opined that the Veteran's diastolic dysfunction, hypertension, and vasodepressor syncope were less likely as not due to or had their onset in service, or are otherwise related to service.  As rationale, the examiner noted that there was no objective evidence of complaints of diastolic dysfunction, hypertension, or vasodepressor syncope, or a diagnosis of or treatment for these in service, or within 18 months of release from active service.  She further added that there was no objective evidence of any condition or symptom onset during active service that would later result in diastolic dysfunction, hypertension, or vasodepressor syncope. 
Based on this evidence, the Board concludes that service connection for diastolic dysfunction, hypertension, and vasodepressor syncope is not warranted because the probative medical evidence shows that the Veteran's conditions are not related to service.  There is no probative evidence in the record indicating that the Veteran's diagnosed conditions are related to his service.  Therefore, in light of the fact that the only probative evidence is the VA examinations and the Veteran's own statements, the Board affords more weight to the VA examinations because they have been conducted by medical experts, whereas the Veteran is not a medical professional, and cannot provide an etiological opinion on such complex issues.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   
The Board also considered whether service connection for a heart condition and hypertension could be granted under a presumptive basis because they are listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  However, there is no evidence in the record showing that these disabilities manifested themselves within one year of separation from service at a compensable degree.  As such, service connection on a presumptive basis is not warranted either. 

Tinnitus
With regard to the claim for tinnitus, the Veteran claims that he has been experiencing tinnitus since service due to the IEDs having gone off during service.  See December 2009 Hearing Transcript, p.47.  
The Veteran's STRs are silent with regard to a complaint, treatment, or diagnosis of tinnitus during service.  The February 2003 pre-deployment health assessment did not reveal any problems with regard to ringing in his ears.  Moreover, in the June 2004 report of medical history, he specifically denied any ear trouble, and the examination revealed normal ears.  Finally, in the September 2004 post-deployment health assessment, he specifically denied any ringing in the ears.
The June 2007 Persian Gulf Protocol exam showed that the Veteran complained of intermittent tinnitus.  
During the November 2010 VA examination, the examiner noted that there was contradictory evidence about the time of onset of Veteran's tinnitus.  This was so because while the Veteran claimed his onset of tinnitus to be 2004 during the November 2010 VA examination, he denied tinnitus in the September 2004 post-deployment health assessment.  Furthermore, a February 2007 VA record noted that he did not experience tinnitus anymore.  As such, the examiner opined that the Veteran's tinnitus was not related to service.  As rationale, he said that according to the NOISE MANUAL, fifth ed., edited by Berger et al., AIHA Press 2000, p. 125, "only seldom does noise cause a tinnitus without also causing hearing loss."  Based on this, the November 2010 VA examiner opined that given the evidence, the onset of Veteran's tinnitus was after service, and it is less likely as not caused by or a result of military noise exposure and is more likely "due to other etiologies such as occupational and recreational noise exposure without hearing protection, HBP, nicotine, and caffeine."    
Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking tinnitus to service.  While the Veteran is competent to report the symptoms of his tinnitus, he is not credible in this case because of the inconsistent statements he made with regard to the onset of his tinnitus.  Moreover, aside from the credibility issue, the Veteran, as a lay person, is not competent to provide evidence as to such a complex medical question as the etiology of any current tinnitus.  See Woehlaert; supra.

In rendering its decision on the issues of entitlement to service connection for GERD, heart disease, hypertension, syncope, and tinnitus, the Board also took into account the Veteran's and his girlfriend's lay statements.  Although the Board acknowledges that the Veteran and his girlfriend are competent to provide testimony concerning factual matters of which they have firsthand knowledge, Barr, supra., and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran and his girlfriend, as lay persons, are not competent to offer a nexus opinion with regard to these disabilities and their connection to active service, as this is a complex question.  See Woehlaert; supra.  

In short, the Board finds that the preponderance of the evidence is against the claims for service connection for GERD, heart disease, hypertension, syncope, and tinnitus.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for a lower back disorder is denied.

Entitlement to service connection for gastroesophageal reflux disease (GI disorder) is denied.

Entitlement to service connection for a heart disorder (also claimed as hypoperfusion) is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a closed head injury is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for syncope (also claimed as fainting) is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


